Title: From Benjamin Franklin to Morel, [after 10 June 1779]
From: Franklin, Benjamin
To: Morel, ——


Sir
Passy, May 31. [i.e., after June 10] 1779
It was two Guineas that I gave the Person who brought me your Charts, tho’ you mention to have received but One. This makes me think that he is not a Person to be trusted, or else I should send them back to you by him: for Tho’ I would not undervalue your Labour; yet not being Rich I cannot afford to give you three four or five Guineas as you say other Gentlemen have done, and I must content myself with the Printed Accounts. Therefore whenever you please to call or send for them. I shall return them to you, wishing you a better Purchaser, I have the honour &
Mr Morel
